Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 1 of 7




   EXHIBIT C
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 2 of 7
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 3 of 7




                                                           JAS_020950
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 4 of 7




                                                           JAS_020951
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 5 of 7




                                                           JAS_020952
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 6 of 7




                                                           JAS_020953
Case 1:17-cr-00548-PAC Document 455-3 Filed 02/24/21 Page 7 of 7




                                                           JAS_020954
